Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
1. 	Claims 1-2, 4-6, 8-10 and 12-16 are allowed.
2. 	The following is a statement of reasons for the indication of allowable subject matter:  
 The instant invention is related to a method includes: a first network node receives first configuration information from a second network node, where the first configuration information includes a serving cell set configured for a terminal device, the first configuration information further indicating a status of a secondary cell: the first network node sends the first configuration information and first indication information to the terminal device, where the first indication information includes information about a status of at least one secondary cell, the at least one secondary cell belongs to the serving cell set. 
Prior arts were found for the independent claims as follows:
Zhiyu Yan et al. (US 2016/0119930 A1)
Anil Agiwal et al. (US 2021/0006322 A1)
 	Yan discloses a carrier status indication method and a device, which can reduce a delay of indicating an activated state or a deactivated state of a carrier, and improve efficiency of indicating the activated state or deactivated state of the carrier.
Agiwal discloses a method and apparatus for user plane operation in wireless communication system.

	Claim 1:
 	A communication method, wherein the method is applied to a radio access network system comprising a distributed unit (DU) and a centralized unit (CU), wherein the DU communicates with the CU through a first communications interface, and wherein the method comprises: 
receiving, by the DU, second configuration information from the CU, wherein the second configuration information comprises secondary cell identity information and a secondary cell index of a serving cell set configured by the CU for a terminal device; 
receiving, by the DU, first configuration information from the CU, wherein the first configuration information comprises a serving cell set configured for the terminal device, wherein the serving cell set comprises at least one secondary cell, wherein the first configuration information further indicates a status of the at least one secondary cell, wherein the status of the at least one secondary cell is an active state or an inactive state, and wherein the first configuration information is generated by the CU at a first protocol layer, wherein the first protocol layer is a radio resource control (RRC) layer; 
sending, by the DU, the first configuration information to the terminal device; and 
sending, by the DU, first indication information to the terminal device, wherein the first indication information comprises information about a status of at least one first secondary cell, wherein the at least one first secondary cell belongs to the serving cell set, and wherein the first indication information is generated by the DU at a second protocol layer, wherein the second protocol layer is a media access control (MAC) layer.
 	Claim 5:

at least one processor; and 
one or more memories coupled to the at least one processor and storing programming instructions for execution by the at least one processor to: 
instruct a centralized unit (CU) to send second configuration information to a distributed unit (DU), wherein the second configuration information comprises secondary cell identity information and a secondary cell index of a serving cell set configured by the CU for a terminal device, and wherein the DU communicates with the CU through a first communications interface; 
instruct the CU to send first configuration information to the DU, wherein the first configuration information comprises a serving cell set configured for the terminal device, wherein the serving cell set comprises at least one secondary cell, wherein the first configuration information further indicates a status of the at least one secondary cell, wherein the status of the at least one secondary cell is an active state or an inactive state, and wherein the first configuration information is generated by the CU at a first protocol layer, wherein the first protocol layer is a radio resource control (RRC) layer; 
instruct the DU to send the first configuration information to the terminal device; and 
instruct the DU to send first indication information to the terminal device, wherein the first indication information comprises information about a status of at least one first secondary cell, wherein the at least one first secondary cell belongs to the serving cell set, and wherein the first indication information is generated by the DU at a second protocol layer, wherein the second protocol layer is a media access control (MAC) layer.
Claim 9:
 	A communication apparatus, wherein the communication apparatus is applied to a radio access network system comprising the apparatus and a centralized unit (CU), wherein the 
receiving second configuration information from the CU, wherein the second configuration information comprises secondary cell identity information and a secondary cell index of a serving cell set configured by the CU for a terminal device; 
receiving first configuration information from the CU, wherein the first configuration information comprises a serving cell set configured for the terminal device, wherein the serving cell set comprises at least one secondary cell, wherein the first configuration information further indicates a status of the at least one secondary cell, wherein the status of the at least one secondary cell is an active state or an inactive state, and wherein the first configuration information is generated by the CU at a first protocol layer, wherein the first protocol layer is a radio resource control (RRC) layer; 
sending the first configuration information to the terminal device; and 
sending first indication information to the terminal device, wherein the first indication information comprises information about a status of at least one first secondary cell, wherein the at least one first secondary cell belongs to the serving cell set, and wherein the first indication information is generated by the communication apparatus at a second protocol layer, and wherein the second protocol layer is a media access control (MAC) layer.
	Claim 13:
 	A communication apparatus, wherein the communication apparatus is applied to a radio access network system comprising a distributed unit (DU) and the communication apparatus, wherein the DU communicates with the communication apparatus through a first communications interface, wherein the communication apparatus comprises at least one processor and a memory storing instructions, and wherein the instructions instruct the at least one processor to perform: 

sending second configuration information to the DU, wherein the second configuration information comprises secondary-cell identity information and a secondary-cell index of the serving cell set configured by the communication apparatus for the terminal device.
	
These features, as well as the combination of all the limitations within the independent claims, are not found or suggested in the prior art.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL LIN whose telephone number is (571)272-8749.  The examiner can normally be reached on Monday - Friday - 8:00 am - 5:00 pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILL W LIN/Primary Examiner, Art Unit 2412